DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-11, 15-35 are pending and being examined.

Response to Amendment
The previous rejections of Claim(s) 1-17, and 22-35, under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/189045 A1 in which US 2017/0136711 A1 to Zhou et al. is used as the US equivalent. (hereinafter Zhou) are withdrawn in light of the amendments.
The previous rejections of Claims 22-27, under 35 U.S.C. 103 as being unpatentable over US 5,952,072 A to Colby et al. (hereinafter Colby’72) are withdrawn in light of the amendments.

Claim Objections
Claim 10, 15, 16, and 17, are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1, 6, 7, 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 10 requires a resin comprising diethylene glycol in amounts of about 10-15 wt%, at least one additional polyol, at least one isocyanate compound, and a polyurethane index of less than or equal to 1.3, which are all also listed in claim 1.


Claims 28, is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 28 requires a resin component comprising diethylene glycol in amounts of about 10-15 wt%, at least one polyol, at least one isocyanate compound, and a polyurethane index of less than or equal to 1.3, which are all also listed in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, and 3, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


Claim 3 recites wherein the chain extender is used in an amount of “between 10-20 wt%”. However, claim 1 requires “about 10 wt% to about 15 wt%.” Claim 3 broadens the claim to include ranges outside claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 6-11, and 15-35, are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/189045 A1 in which US 2017/0136711 A1 to Zhou et al. is used as the US equivalent. (hereinafter Zhou).

Regarding claims 1-3, 6-11, 15-17, and 28-29, Zhou teaches a polyurethane insulating rigid foam comprising an A component comprising 50.25 parts of polyetherpolyol based on PO and EO (OH number 35, OH eq wt=1602 g/eq), 25 parts of polyetherpolyol based on PO and EO 
Using the above amounts if there is 1-20 wt% of DEG in the resin component A of Table 1, this correlates to about 1-20 parts of DEG, or a NCO eq/OH eq ratio of 0.74/(0.26-0.64) = 2.84-1.17. Zhou further teaches the polyurethane index of (NCO groups/OH groups) x 100, is preferable 90-120 (para 46), which correlates to 0.90-1.2 (NCO eq/OH eq) which is within and meets the claimed the polyurethane index.
Zhou further teaches the above chain extender (i.e. DEG) is used in an amount 1-20 wt% of the chain extender based on the total weight of (b) the polyols and (c) chain extenders (para 25), which overlaps and meets the claimed amounts cited in claim 1-3, and 10. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	

Regarding claims 18-21, as cited above and incorporate herein, Zhou teaches the polyurethane formulation with the amounts of polyol, diethylene glycol, and isocyanate compound, and has the polyurethane index.
greater than 1 part by weight per total weight of compounds (b) and (c) (para 36-38), which overlaps and meets claimed amounts cited in claim 18-20. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Regarding claims 22-27, and 30-35, as cited above and incorporate herein, Zhou teaches the polyurethane formulation with the amounts of polyol, diethylene glycol, and isocyanate compound, and has the polyurethane index, specifically the same mixture of mixture of polyether 2-3 functional polyols cited by Applicant’s specification, the same DEG chain extender cited in the Applicant’s example and specification, the same pMDI cited the Applicant’s example, the same polyurethane index.
Zhou is silent regarding the spike withdrawal resistance ratio (SWR), viscosity, flowability, and hardness properties.
However, Zhou teaches a substantially identical composition, specifically the same mixture of mixture of polyether 2-3 functional polyols cited by Applicant’s specification, the same DEG chain extender cited in the Applicant’s example and specification, the same pMDI cited the Applicant’s example, the same polyurethane index. Furthermore, Applicant cites in para 33 and 35-36 and Tables 2-7 of their specification that it is the amount of DEG chain extender that gives the viscosity, (i.e. flowability), SWR, and hardness properties, and in para 54-55 of their specification the polyurethane index gives the holding power, resistance, moisture and curing properties.
diethylene glycol chain extender cited in the Applicant’s example and specification, the same pMDI cited the Applicant’s example, the same polyurethane index, and the Applicant cites in para 33 and 35-36 and Tables 2-7 of their specification that it is the amount of DEG chain extender that gives the viscosity, (i.e. flowability), SWR, and hardness properties, and in para 54-55 of their specification the polyurethane index gives the holding power, resistance, moisture and curing properties. “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claims 18-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and in further view of US 2014/0288198 A1 to Awahara et al. (hereinafter Awahara). 

Regarding claims 18-21, as cited above and incorporated herein, Zhou, teaches the claimed polyol, isocyanate compound and the polyurethane index, as well as the molecular sieve.
greater than 1 part by weight per total weight of compounds (b) and (c) (para 36-38), which overlaps and meets claimed amounts cited in claim 18-20. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).
Furthermore, Awahara teaches the same field of polyurethanes comprising a polyol component, an isocyanate component and a dehydrating agent (See abstract), wherein the polyol component and isocyanate component is used with a polyurethane index (NCOeq/OHeq) of 0.85-1.2 (para 56), which is similar and compatible to the teachings of Zhou. Awahara further teaches the dehydrating agent such as molecular sieves can be used in amounts of 0.1-15 wt% (para 57), which overlaps with the claimed amounts. Awahara further teaches the dehydrating agents will have a dehydrating effect (para 59).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the amount of molecular sieves of Awahara for the molecular sieves of Zhou because Awahara teaches the same field of polyurethanes with similar and compatible components and Awahara further teaches the dehydrating agents will have a dehydrating effect (para 59), which is desirable in Zhou (“absorption of water” para 36-38).

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.

On page 9, the Applicant argues that the chain extender is considered optional in Zhou. This is not persuasive because Zhou specifically uses DEG as a chain extender in their example. 
On page 8-9, the Applicant also argues the Office did not meet their burden in that the composition of Zhou will have the claimed properties. This is not persuasive because, as cited above, Zhou teaches a substantially identical composition, specifically the same mixture of mixture of polyether 2-3 functional polyols cited by Applicant’s specification, the same DEG chain extender cited in the Applicant’s example and specification, the same pMDI cited the Applicant’s example, the same polyurethane index. Furthermore, Applicant cites in para 33 and 35-36 and Tables 2-7 of their specification that it is the amount of DEG chain extender that gives the viscosity, (i.e. flowability), SWR, and hardness properties, and in para 54-55 of their specification the polyurethane index gives the holding power, resistance, moisture and curing properties.
Thus, one skilled in the art would have a reasonable expectation for the above polyurethane formulation of Zhou to have the claimed SWR, viscosity, flowability, and hardness diethylene glycol chain extender cited in the Applicant’s example and specification, the same pMDI cited the Applicant’s example, the same polyurethane index, and the Applicant cites in para 33 and 35-36 and Tables 2-7 of their specification that it is the amount of DEG chain extender that gives the viscosity, (i.e. flowability), SWR, and hardness properties, and in para 54-55 of their specification the polyurethane index gives the holding power, resistance, moisture and curing properties. “[p]products of identical chemical composition cannot have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
	On page 9-10, the Applicant argues unexpected good, superior properties as shown by their examples in their specification. This is not persuasive because the Applicant’s specification does not actually give what is actually used in the examples, but in general, broad terms of 40-45wt% of a “polyol blend” with 10-15 wt% of one type of chain extender DEG, compared to “commercial comp 2” and “commercial comp 3” at 3-5 wt% and 7-15 wt% of “chain extenders”. It is unclear if in the comparisons comp2 and comp3 if the “chain extenders” are also DEG, such as comparing different amount ranges of DEG. Thus, because the comparison data does not clearly show what is being used in the examples, and/or comparisons, it does not adequately 
	On page 12-14, in regard to the rejection of Zhou in view of Awahara, the Applicant makes the same arguments cited above for Zhou. These are found unpersuasive for the same reasons addressed above and incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766      

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766